Case 1:20-cv-25264-BB Document 5 Entered on FLSD Docket 12/29/2020 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           Case No. 1:20-cv-25264-BLOOM/Otazo-Reyes

 JOHN PAUL MAC ISAAC,

        Plaintiff,

 v.

 TWITTER, INC.

       Defendant.
 ________________________________/

                                               ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. On December

 28, 2020, Plaintiff filed a Complaint for Defamation, ECF No. [1], asserting a single count for libel

 per se and seeking damages, including punitive damages equal to $500,000,000.00. According to

 the Complaint, Defendant made false statements that Plaintiff is a “hacker” in reference to

 materials obtained by the New York Post and shared on Twitter in an exposé concerning the

 contents of Hunter Biden’s computer hard drive. For the reasons set forth below, the Court lacks

 subject matter jurisdiction.

        “Federal courts are courts of limited jurisdiction. They possess only that power authorized

 by Constitution and statute, which is not to be expanded by judicial decree.” Kokkonen v. Guardian

 Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (internal citations omitted). “It is to be presumed

 that a cause lies outside this limited jurisdiction, and the burden of establishing the contrary rests

 upon the party asserting jurisdiction.” Id. (citing Turner v. Bank of N. Am., 4 U.S. (4 Dall.) 8, 11

 (1799) and McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-183 (1936)). “Indeed, it

 is    well      settled        that   a    federal     court      is    obligated      to     inquire

 into subject matter jurisdiction sua sponte whenever it may be lacking.” Univ. of S. Ala. v. Am.
Case 1:20-cv-25264-BB Document 5 Entered on FLSD Docket 12/29/2020 Page 2 of 3

                                                    Case No. 1:20-cv-25264-BLOOM/Otazo-Reyes


 Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999). “The jurisdiction of a court over the subject

 matter of a claim involves the court’s competency to consider a given type of case and cannot be

 waived or otherwise conferred upon the court by the parties. Otherwise, a party could work a

 wrongful extension of federal jurisdiction and give courts power the Congress denied

 them.” Id. (quoting Jackson v. Seaboard Coast Line R.R., 678 F.2d 992, 1000-01 (11th Cir. 1982))

 (internal quotations omitted). A “district court may act sua sponte to address the issue

 of subject matter jurisdiction at any time.” Herskowitz v. Reid, 187 F. App’x 911, 912-13 (11th

 Cir. 2006) (footnote call numbers and citations omitted). This is because federal courts are

 “‘empowered to hear only those cases within the judicial power of the United States as defined by

 Article III of the Constitution,’ and which have been entrusted to them by a jurisdictional grant

 authorized by Congress.” Univ. of S. Ala., 168 F.3d at 409 (quoting Taylor v. Appleton, 30 F.3d

 1365, 1367 (11th Cir. 1994)). Accordingly, “once a federal court determines that it is

 without subject matter jurisdiction, the court is powerless to continue.” Id. at 410.

        The Complaint alleges that Plaintiff is a resident of Delaware and that Defendant is a

 Delaware corporation “with an office in Dade County, Florida.” ECF No. [1] at ¶¶ 2-3. The sole

 basis for subject matter jurisdiction is diversity of citizenship. Id. at ¶ 4; see also ECF No. [1-1]

 (listing diversity as the basis for jurisdiction). For a court to have diversity jurisdiction pursuant

 to 28 U.S.C. § 1332(a), “all plaintiffs must be diverse from all defendants.” Univ. of S. Ala. v. Am.

 Tobacco Co., 168 F.3d at 412. Pursuant to 28 U.S.C. § 1332(c), “a corporation shall be deemed a

 citizen of every State . . . by which it has been incorporated and of the State or foreign state where

 it has its principal place of business[.]” Thus, accepting the Complaint’s allegations as true,1 the


 1
  The Court cannot conclude that Defendant is a Florida citizen. The Complaint merely alleges that
 Defendant maintains an office in Florida, but it does not allege where the “principal place of
 business” is located. According to Twitter’s website, its employees work across “35+ offices
 worldwide.” See https://about.twitter.com/en_us/company.html (last visited December 28, 2020).
                                                2
Case 1:20-cv-25264-BB Document 5 Entered on FLSD Docket 12/29/2020 Page 3 of 3

                                                     Case No. 1:20-cv-25264-BLOOM/Otazo-Reyes


 Complaint fails to allege complete diversity. Therefore, the Court is without subject matter

 jurisdiction over the instant action.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Complaint, ECF No. [1], is DISMISSED without prejudice;

              2. All pending motions are DENIED AS MOOT and all deadlines are

                 TERMINATED;

              3. The Clerk of Court is directed to CLOSE this case.

        DONE AND ORDERED in Chambers at Miami, Florida, on December 28, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                                 3
